Citation Nr: 0332275	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from July 1944 to May 
1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for PTSD and depression.


REMAND

The veteran was diagnosed with PTSD in March 2001 at the St. 
John's Physicians and Clinics.  The record shows that the 
veteran was in the Navy and served in the Naval 
Transportation Service, with duties including assignment as 
an armed guard aboard the freighter SS James G. Maguire.  The 
veteran contends that the James G. Maguire came under attack 
while he was aboard.  In addition, he contends that on March 
21, 1945, the James G. McGuire was present in Subic Bay, 
Philippines, when the Japanese blew up ammunition dump at 
that location.

An attempt was made to verify stressors, but it the attempt 
to verify stressors did not include contacting the Naval 
Military Personnel Command. 

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment and 
hospitalization records regarding any 
psychiatric disorders that have not 
already been made part of the claims 
folder.

2.  The RO should forward to the Naval 
Military Personnel Command (NMPC-3), Navy 
Department, Washington, DC 20370-5300, 
the veteran's service personnel records 
showing that he was aboard the USS James 
G. McGuire.  The NMPC should be asked to 
provide any available information 
pertaining to attacks on the James G. 
Maguire in the period from December 1944 
to August 1945 and any available 
information pertaining to the presence of 
the James G. Maguire in Subic Bay 
Philippines at the time of an ammunition 
dump explosion in March 1945.

3.  If the stressor is verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO must ensure that all notice 
and duty-to-assist requirements of the 
Veterans Claims Assistance Act of 2000 
are properly applied in the development 
of the claim.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim for service 
connection for a psychiatric disability, 
to include PTSD.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


